Case 1:21-cr-00286-BAH Document5 Filed 04/07/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA
v.
GRADY DOUGLAS OWENS,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-343

VIOLATIONS:

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon, Inflicting Bodily Injury)

18 U.S.C. §§§ 1752(a)(2) and (b)(1)(A)
and (B)

(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds, Using and
Carrying a Dangerous Weapon, Resulting
in Significant Bodily Injury)

18 U.S.C. §§§ 1752(a)(4) and (b)(1)(A)
and (B)

(Engaging in Physical Violence in a
Restricted Building or Grounds, Using and
Carrying a Dangerous Weapon, Resulting
in Significant Bodily Injury)

40 U.S.C. § 5104(e)(2)(E)

(Impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

INDICTMENT

The Grand Jury charges that:
Case 1:21-cr-00286-BAH Document5 Filed 04/07/21 Page 2 of 4

COUNT ONE
On or about January 6, 2021, within the District of Columbia, GRADY DOUGLAS
OWENS, committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer, that is, Officer C.B., an officer from the Metropolitan Police Department,
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder, and the civil disorder obstructed, delayed, and adversely affected
the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
COUNT TWO
On or about January 6, 2021, within the District of Columbia, GRADY DOUGLAS
OWENS, using a deadly or dangerous weapon, that is, a skateboard, did forcibly assault, resist,
oppose, impede, intimidate, and interfere with, and inflict bodily injury on, an officer and
employee of the United States, and of any branch of the United States Government (including any
_member of the uniformed services), and any person assisting such an officer and employee, that
is, C.B., an officer from the Metropolitan Police Department, while such officer or employee was
engaged in or on account of the performance of official duties, and where the acts in violation of
this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon,
Inflicting Bodily Injury, in violation of Title 18, United States Code, Sections 111(a)(1)
and (b))

COUNT THREE
On or about January 6, 2021, within the District of Columbia, GRADY DOUGLAS
OWENS, did knowingly, and with intent to impede and disrupt the orderly conduct of Government

business and official functions, engage in disorderly and disruptive conduct in and within such
Case 1:21-cr-00286-BAH Document5 Filed 04/07/21 Page 3 of 4

proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise
restricted area within the United States Capitol and its grounds, where the Vice President and Vice
President-elect were temporarily visiting, when and so that such conduct did in fact impede and
disrupt the orderly conduct of Government business and official functions, and during and in
relation to the offense, did use and carry a dangerous weapon, that is, a skateboard, and the offense
resulted in significant bodily injury.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, Using and

Carrying a Dangerous Weapon, Resulting in Significant Bodily Injury, in violation of

Title 18, United States Code, Sections 1752(a)(2) and (b)(1)(A) and (B))

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, GRADY DOUGLAS
OWENS, did knowingly, engage in any act of physical violence against any person and property
in a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted area
within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, and during and in relation to the offense, did use and carry a
dangerous weapon, that is, a skateboard, and the offense resulted in significant bodily injury.

(Engaging in Physical Violence in a Restricted Building or Grounds, Using and

Carrying a Dangerous Weapon, Resulting in Significant Bodily Injury, in violation of

Title 18, United States Code, Sections 1752(a)(4) and (b)(1)(A) and (B))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, GRADY DOUGLAS

OWENS, willfully and knowingly obstructed, and impeded passage through and within, the

United States Capitol Grounds.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))
Case 1:21-cr-00286-BAH Document5 Filed 04/07/21 Page 4 of 4

COUNT SIX
On or about January 6, 2021, within the District of Columbia, GRADY DOUGLAS
OWENS, willfully and knowingly engaged in an act of physical violence within the United States
Capitol Grounds.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))

A TRUE BILL:

FOREPERSON.

Ola ft

Attorney of the United States in
and for the District of Columbia.
